Citation Nr: 1336689	
Decision Date: 11/12/13    Archive Date: 11/22/13

DOCKET NO.  11-24 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Entitlement to an increased rating for the service-connected residuals of left knee injury.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Turner, Counsel





INTRODUCTION

The Veteran had various periods of active service including from September 2002 to February 2003 and from February 2003 to April 2004.  He served with the Army Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from rating decisions issued by the RO.  

The Veteran testified at a hearing before a decision review officer (DRO) at the RO in October 2011.  He failed to report for a hearing before a Veterans Law Judge in June 2012 and provided no reason for his failure to report.  Therefore, his request for a Board hearing is deemed withdrawn.

The appeal is being to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Beginning in October 2004  the service-connected left knee disability was assigned a rating of 20 percent pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257, which addresses recurrent subluxation or lateral instability.  

In February 2010, the Veteran was sent a notice that he needed to appear for a review examination for his service-connected disabilities, including the residuals of a left knee injury.  The Veteran did not report for the examination.  

Therefore, in April 2010, the RO issued a proposal to reduce his ratings for each of his disabilities to noncompensable.  In July 2010, a rating decision stated that the reductions would be implemented on October 1, 2010.  

In July 2010, the Veteran contacted VA and informed a VA employee that that he had received a letter referable to a reduction of his benefits due to failure to attend a VA examination.  Significantly, he reported being deployed on active duty on the date of the examination and would like it to have it rescheduled.  

The documentation in the claims file reflects that the Veteran was on active duty from August 8, 2009 through August 5, 2010.  Thus, he was on active duty at the time the review examination was scheduled, when the notice that a reduction was proposed was sent, and when the notice that his benefits would be reduced was sent.
  
In July 2010, the RO sent the Veteran a letter pursuant to the Veterans Claims Assistance Act that informed him that, in response to his call to the VA National Call Center, the examination would be rescheduled.  

The Veteran was informed that information regarding payment of VA benefits and the proposed reduction would be sent.  It also contained information about how to obtain an increased rating.  

The Veteran was examined by VA in August 2010.  In August 2010 the RO promulgated a rating decision that continued a 30 percent rating for the Veteran's allergic rhinitis that had been in effect, but "continued" the "current" no percent evaluation for the service-connected left knee disability.  

However, the service-connected left knee disability was not rated at no percent at that time.  It was still rated as 20 percent disabling with the reduction scheduled to go into effect on October 1, 2010.   

In September 2010, the RO notified the Veteran that his VA benefits were being terminated due to his return to active duty from August 8, 2009 to August 5, 2010 and that this action would create an overpayment in compensation.  

In September 2010, the Veteran again contacted VA and requested to know why his rating for the service-connected left knee disability had been reduced for failure to appear at an examination when he had been on active duty at the time.  

In June 2011, the Veteran sent a Notice of Disagreement and stated that his prior rating of 20 percent more accurately described his level of disability.   

To the extent that the Veteran asserts that his service-connected left knee disability is productive of symptoms and functional loss, the Board finds that a VA examination should be conducted to ascertain the current severity of the service-connected disability.   

Any outstanding clinical records referable to treatment received by the Veteran for the service-connected left knee disability since 2010 should be obtained for review.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order to have him identify all treatment received for the service-connected left knee disability since 2010.  Based on his response, the RO should take all indicated action to obtain copies of the outstanding clinical record from  any identified health care provider.  

The Veteran also should be notified that he may submit medical evidence or treatment records in support of his claim for increase.  

2.  The RO then should have the Veteran scheduled for a VA examination in order to determine the current extent and severity of the service-connected left knee disability.

All indicated diagnostic studies and testing should be performed.  The claims folder should be made available to the examiner for review.  The examiner elicit from the Veteran and record a complete medical history.  

The examiner should record detailed examination finding in order to facilitate the rating the service-connected left knee disability in terms of the Rating Schedule.  

3.  After completing all indicated development, the RO should then readjudicate the claim for increase remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive Supplement Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

